Citation Nr: 0123140	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-08 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a right knee injury, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for a compression 
fracture of D-12 with traumatic degenerative changes, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1997 and February 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  During the pendency of this 
appeal, in August 1997, the RO granted a 30 percent rating 
for the veteran's service-connected right knee disability.  


REMAND

The veteran claims entitlement to increased ratings for post-
operative residuals of a right knee injury and compression 
fracture of D-12 with traumatic degenerative changes.  
Specifically, he contends that his disabilities have 
worsened, which worsening includes loosening of his right 
knee such that he now requires a brace, right knee pain and 
instability, middle and lower back pain, and pain that 
radiates on occasion to his left buttock and leg.  A review 
of the record results in a finding that additional action is 
required prior to further Board review of the veteran's 
appeal.

In June 2000, the veteran presented testimony before the RO.  
He testified that he received treatment from a Dr. Shaner in 
Zanesville, Ohio, for his back on approximately three or four 
occasions over the previous year.  He further testified that 
he had also been receiving treatment for his knee and back 
from Dr. Kenneth Urban, located in Columbus, Ohio with the 
Central Ohio Medical Group, since 1970.  The veteran 
indicated that Dr. Urban also referred him to a couple of 
orthopedists for his knee.  The reports of such evaluations 
are not contained in the claims file.  (There is one entry 
from Dr. Urban dated in June 1997 and an August 2000 entry 
from a Brad Brautigan, M.D., which mentions a referral to Dr. 
Shaner.)  It does not appear that attempts were made by the 
RO to obtain all of these private medical reports.  The RO 
should obtain these records and associate them with the 
veteran's claims file.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001)); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

In connection with his claim for an increased rating for 
post-operative residuals of a right knee injury, VA examined 
the veteran's right knee in December 1999.  The veteran 
complained of right knee pain, stiffness, swelling, and 
catching.  His range of motion was noted as being from 5 to 
90 degrees.  Mild instability with varus deformity was found.  
He was diagnosed with post-traumatic degenerative 
osteoarthrosis of the right knee.  In July 2000, he was 
afforded another VA examination.  Advanced degenerative 
osteoarthritis of the right knee was found.  

The United States Court of Appeals for Veterans Claims 
(Court) has stressed that, in evaluating disabilities of the 
joints, VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain, such as that reported by 
the veteran, could significantly limit functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet.App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (2000).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  Because no such examination has been conducted, 
a remand is required for a new examination of the veteran's 
right knee, to include findings consistent with DeLuca.  

The Board also notes that the veteran's right knee disability 
was rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 since October 1966.  This rating was 
apparently based on findings of "moderate" instability.  
Diagnostic Code 5257.  It was not until more recently, in 
August 1997 when a 30 percent rating was awarded, that the RO 
concluded that the veteran's disability should be rated as 
analogous to impairment of the tibia and fibula under 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  Curiously, despite 
the change in the manner of rating, the RO continued to 
recognize that the veteran's disability included instability 
that had previously been rated for many years under 
Diagnostic Code 5257.  Indeed, as recently as July 2001, Dr. 
Brautigan indicated that the veteran's disability was 
characterized by significant instability, so much so that a 
brace was required.  This evidence and the manner of rating 
the veteran's disability must therefore be more closely 
analyzed.  This is so because a knee disability manifested by 
both limitation of motion and lateral instability may be 
assigned separate ratings for these various manifestations.  
VAOPGCPREC 23-97 (July 1, 1997) (a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257); see also VAOPGCPREC 9-98 
(August 14, 1998).  Consequently, whether the veteran should 
be awarded separate ratings for instability and limitation of 
motion must be addressed.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied.  The veteran should 
be given an opportunity to supplement the 
record and/or identify any additional 
sources of evidence relevant to his 
increased rating claims.  Among the 
actions taken, the RO should contact the 
veteran and ask him to provide the 
addresses and dates of treatment for Drs. 
Shaner and Urban, as identified at the 
veteran's June 2000 hearing.  After the 
necessary releases and authorizations 
have been obtained, the RO should then 
request and associate with the claims 
file, the complete reports of treatment, 
as well as treatment records by any other 
private physician identified by the 
veteran.  All requests for records, 
including responses to those requests, 
should be clearly documented in the 
veteran's claims file.

	2.  After the above development has been 
completed, the veteran should be 
scheduled for a VA orthopedic 
examination.  The examiner should review 
the claims folder and a copy of this 
remand before examining the veteran.  In 
regards to the veteran's claim for an 
increased rating for post-operative 
residuals of a right knee injury, the 
examiner should conduct range of motion 
studies.  If there is clinical evidence 
of pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use, such as prolonged 
standing, or flare-ups, and should 
portray these factors in terms of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  The 
examiner should indicate whether the 
disability picture, in terms of 
instability or subluxation equates to 
"slight," "moderate," or "severe" 
disability.  Diagnostic Code 5257.  

3.  The RO should review the veteran's 
claims folder and ensure that all the 
requested development has been conducted 
and completed in full.  Additional 
evidentiary development as deemed 
appropriate should be undertaken.  Such 
action might include another examination 
of the dorsal spine if such development 
is suggested by the newly received 
evidence.

4.  Thereafter, the RO should re-
adjudicate the veteran's claims for 
increased ratings for post-operative 
residuals of a right knee injury and a 
compression fracture of D-12 with 
traumatic degenerative changes.  In 
addition, regarding the veteran's claim 
for an increased rating for post-
operative residuals of a right knee 
injury, the provisions of VAOPGCPREC 23-
97 and VAOPGCPREC 9-98 should be 
considered, including the question of 
whether separate ratings are assignable 
for varying manifestations.  In the 
event that any claim on appeal is not 
resolved to the satisfaction of the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.

Thereafter, the claims file should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice, but he may submit 
additional evidence and argument.  The purpose of this remand 
is to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

